Thuman v Demartino (2018 NY Slip Op 00674)





Thuman v Demartino


2018 NY Slip Op 00674


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


83 CA 17-01299

[*1]DAVID THUMAN, JR., PLAINTIFF-RESPONDENT,
vJILL DEMARTINO, DEFENDANT-APPELLANT. 


KNAUF SHAW LLP, ROCHESTER (DWIGHT E. KANYUCK OF COUNSEL), FOR DEFENDANT-APPELLANT. 
STAMM LAW FIRM, WILLIAMSVILLE (BRIAN G. STAMM OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oswego County (Norman W. Seiter, Jr., J.), entered September 9, 2016. The order denied defendant's motion for summary judgment on her counterclaims and granted plaintiff's "cross motion for summary judgment and motion to dismiss" the counterclaims. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court